Judgment was rendered on the 18th day of January, 1922. Petition in error and case-made were filed in this court on the 22d day of March, 1923, 63 days after the rendition of judgment. On the 22d day of October, 1923, the Attorney General filed a motion to dismiss this appeal on the ground that the same was not lodged in this court within 60 days after the rendition of the judgment, no order having been made by the trial court extending the time beyond said 60 days fixed by statute as provided by section 2808, Compiled Statutes 1921. No response *Page 226 
has been made to the motion to dismiss the appeal. An examination of the record discloses that the motion is well taken. The appeal is therefore dismissed. Holly v. State, 16 Okla. Cr. 164,181 P. 518; Danna v. State, 16 Okla. Cr. 114, 180 P. 869.